United States Court of Appeals
                                                                                             Fifth Circuit
                                                                                           F I L E D
                                                                                          December 23, 2003
                                                     In the
                                                                                       Charles R. Fulbruge III
                           United States Court of Appeals                                      Clerk
                                         for the Fifth Circuit
                                               _______________

                                                 m 03-60186
                                               Summary Calendar
                                               _______________



                                            PERRY H. KAY, SR.,

                                                                  Petitioner-Appellant,

                                                    VERSUS

                              COMMISSIONER OF INTERNAL REVENUE,

                                                                  Respondent-Appellee.

                                       _________________________

                                         Appeal from a Decision of
                                        the United States Tax Court
                                               m 10828-00
                                       _________________________



Before SMITH, DEMOSS, and STEWART,                        income tax deficiency for 1998 of $1,174. In
  Circuit Judges.                                         a comprehensive and persuasive opinion filed
                                                          August 8, 2002, T.C. Memo 2002-197, the
PER CURIAM:*                                              Tax Court reduced the claimed deficiency
                                                          from $4,181.50 to $1,174.
  Perry Kay, Sr., appeals, pro se, a deter-
mination of the Tax Court that he has an                     In its opinion, the Tax Court carefully
                                                          explained that Kay had not met his burden of
                                                          substantiating all the claimed deductions. The
   *
     Pursuant to 5TH CIR. R. 47.5, the court has de-      decision is AFFIRMED, essentially for the
termined that this opinion should not be published and    reasons set forth by the Tax Court.
is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.